Citation Nr: 1739787	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals left arm gunshot wound with non-tender scars (non-dominant).

2.  Entitlement to service connection for right hand/fingers disability.


REPRESENTATION

Appellant represented by:	Dorotha Ocker, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas (sent to the Veteran in July 2010), which granted service connection for left arm gunshot wound with non-tender scars with a noncompensable disability rating, and denied service connection for peripheral neuropathy of the bilateral upper extremities (claimed as loss of use of small fingers of left hand and loss of use of fingers on right hand).  

In a statement submitted with the application form, the Veteran described being hit with shrapnel in the right hand and being shot in the left arm during service.  While the RO recharacterized the Veteran's claims regarding the Veteran's loss of use of fingers of each hand as entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, the Board finds that a more appropriate interpretation of the claim pertaining to the right hand is as entitlement to service connection for a disability of the right hand/fingers.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009)

In an April 2011 rating decision, the RO increased the evaluation for the Veteran's left arm gunshot wound residuals with non-tender scars to 10 percent effective December 10, 2009.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remains in effect.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Veteran presented testimonial evidence at an April 2015 Board hearing held via videoconferencing equipment before the undersigned judge.  A transcript of the hearing is of record.

In August 2015, the Board, in relevant part, remanded the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity and residuals of shrapnel wound to the right upper extremity and entitlement to a higher initial disability rating for residuals of left arm gunshot wound for further development.  They have since been returned to the Board for appellate review.

In an August 2016 rating decision, the RO granted service connection for left upper extremity peripheral neuropathy as secondary to the service-connected disability of residuals left arm gunshot wound with non-tender scars, and assigned a 20 percent disability rating effective December 10, 2009.  Since service connection was granted for left upper extremity peripheral neuropathy, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the disability rating or the effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is not in appellate status.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 20 percent disability rating for peripheral neuropathy of the left upper extremity throughout the duration of the appeal seeking an initial evaluation in excess of 10 percent for residuals left arm gunshot wound with non-tender scars (non-dominant).

2.  The Veteran sustained a through and through gunshot wound affecting muscle groups VII and VIII, both considered to involve no more than moderate disability of the muscles.

3.  Muscle groups VII and VIII, as well as peripheral neuropathy of the radial, median, and ulnar nerves, affect functioning of the wrist, fingers, and thumb.

4.  The Veteran currently has residuals of in-service shrapnel wounds to the right hand, including two small pieces of retained shrapnel and scars.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability rating for service-connected residuals left arm gunshot wound with non-tender scars (non-dominant), rated by analogy as muscle group VIII injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.14, 4.25, 4.55, 4.56, 4.71a, 4.73 (Diagnostic Codes (DCs) 5307, 5308), 4.124a (2017).

2.  The criteria for service connection for residuals of shrapnel wound, right hand, with retained shrapnel and scars, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2008).  None is found by the Board.  

With regard to his claim for a higher initial disability rating for service-connected residuals left arm gunshot wound with non-tender scars (left arm gunshot wound residuals), the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the rating assigned, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

With regard to the Veteran's claim seeking service connection for a right hand disability, the decision herein grants service connection for residuals of shrapnel wound, right hand, with retained shrapnel and scars.  Additionally, a December 2009 letter informed the Veteran of what evidence was needed to demonstrate entitlement to service connection, what evidence VA would request and the evidence the Veteran was expected to provide, and further explained how a disability rating and effective date would be assigned in the event of a grant of service connection.

VA has also provided adequate assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records, VA and private treatment records, and statements from the Veteran have been associated with the claims file.

The Veteran was most-recently provided with a VA examination pertaining to his muscle injuries in September 2014.  The examiner reviewed X-ray evidence, performed strength testing, and described cardinal signs relating to the Veteran's right hand and left elbow wounds in such a manner as to allow for well-informed adjudication of the issues on appeal.  The Veteran has not raised any complaint of inadequacy with the examination, and the Board finds the examination report adequate for adjudicatory purposes.

The Veteran appeared and testified at a hearing held before the undersigned VLJ in April 2015.  A transcript of this hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a Board hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his attorney representative.  His attorney and the VLJ asked questions to ascertain the extent of the Veteran's left arm gunshot wound residuals and the nature and etiology of the Veteran's right hand disability, as well as questions concerning the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  
  
Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369(Fed. Cir. 2004). 

II.  Overarching Considerations

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 

III. Entitlement to an Initial Disability Rating in Excess of 10 percent 
for Left Arm Gunshot Wound Residuals with Non-Tender Scars

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b) (2017).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2017).  A through-and-through injury with muscle damage is to be evaluated as no less than a moderate injury for each group of muscles damaged.

A moderate muscle disability contemplates: a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service treatment record or other evidence of in-service treatment for the wound; or, a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, a moderate muscle disability consists of: entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; some loss of deep fascia or muscle substance impairment of muscle tonus and loss of power; or, lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability contemplates: a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; or, if present, evidence of inability to keep up with work requirements.  Objectively, a moderately severe muscle disability consists of: entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; or, tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56 (d)(3). 

A severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.   38 C.F.R. § 4.56 (d)(4). 

If present, the following are also signs of a severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For VA rating purposes, the cardinal signs and symptoms of a muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c). 

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45 (2017).  See DeLuca v. Brown, 8 Vet. App. 202   (1995).

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder. 38 C.F.R. 
 § 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups. 38 C.F.R. § 4.55(e).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Diagnostic Code 5307 provides the rating criteria for evaluation of injuries of Muscle Group VII, which comprises the muscles arising from internal condyle of humerus, the functions of which include flexion of the wrist and fingers.  Under this diagnostic code, for the non-dominant side, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe; and a 30 percent rating is warranted if it is severe.

Diagnostic Code 5308 provides the rating criteria for evaluation of injuries of Muscle Group VIII, which comprises the muscles arising mainly from the external condyle of the humerus, the functions of which include extension of the wrist, fingers, and thumb, and abduction of the thumb.  Under this diagnostic code, for the non-dominant side, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; and a 20 percent rating is warranted if impairment of this muscle group is moderately severe or severe.

The Veteran is currently in receipt of a 10 percent disability rating for "residuals left arm gunshot wound with non-tender scars (non-dominant)," using Diagnostic Code 5399-5308, rating by analogy to a Group VIII muscle injury.  The RO determined that the Veteran's left arm gunshot wound resulted in a moderate injury to muscle group VIII.

At the April 2014 Board hearing, the Veteran testified that in service, he was shot by an round that went into the lower portion of his arm and out his upper arm without any cracking or fracturing of the bone.  He further reported that the bullet went between the two muscles in his forearm, but seared the nerve, resulting in a burning sensation from the time he was shot.

The Veteran was provided with a VA examination in September 2014 relating to his left arm gunshot wound during service, and residuals.  The examiner found that this involved muscles of the forearm and hand: muscle group VII (flexors of the wrist, fingers, and thumb) and muscle group VIII (extensors of wrist, fingers, and thumb).  The examiner indicated that the Veteran's left arm did not demonstrate any cardinal signs and symptoms of muscle disability.  Muscle strength testing on the left showed normal strength of muscle groups VII and VIII.  Muscle atrophy was present on the left, but only for muscle group IX.  An X-ray of the left humerus in 2010 resulted in an impression of normal left humerus, with the report indicating that the radiographs showed no bony abnormality and no foreign bodies.  Soft tissues were also unremarkable and the bone density was normal.    

The Board notes that at present, the Veteran's service-connected residuals left arm is evaluated by analogy to a muscle group VIII injury.  However, as noted by the examination report, the Veteran's through-and-through injury affected both muscle groups VII and VIII.  Although the RO has not specifically granted service connection for the muscle group VII injury, the Board will consider it for the purpose of this claim. 

As the Veteran experienced a through-and-through gunshot wound, the severity of the affected muscle groups will be deemed to be no less than moderate.  The evidence does not demonstrate a moderately severe injury to either muscle group VII or VIII.  The Veteran does not assert, and the evidence does not otherwise demonstrate, that the Veteran's through-and-through gunshot wound to the left arm involved debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Service treatment records further do not show hospitalization for a prolonged period for the wound, and the VA examiner found no cardinal signs or symptoms pertaining to these muscle groups of the left upper extremity or decreased strength when compared to the right side. 

According to 38 C.F.R. § 4.55(b), muscle groups VII and VIII are considered part of the same anatomical region, the forearm and hand.  These muscle groups are in the same anatomical region and act upon the same joints (the wrist and fingers).  The Veteran's moderate injuries to each muscle group would combine to a 20 percent disability rating per 38 C.F.R. § 4.25.  

As noted previously, in an August 2016 rating decision, the RO granted the Veteran's claim for left upper extremity peripheral neuropathy and assigned a 20 percent disability rating effective December 10, 2009 under 8514 for mild incomplete paralysis of the musculospiral (radial) nerve, affecting the wrist, fingers, and thumb.  This award covers the entirety of the relevant appeal period.  38 C.F.R. § 4.55(a) directs that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  As muscle group VII and VIII injuries and paralysis of the radial nerve affect the same functions (movement and strength or the wrist, fingers, and thumb), in light of the currently-assigned 20 percent disability rating for left upper extremity peripheral neuropathy, assignment of a higher disability rating for the muscle injuries is counter-indicated unless the Veteran's disability picture more-closely corresponds with a combined disability rating for his left arm muscle injuries in excess of the 20 percent currently assigned for his peripheral neuropathy (in which case the neuropathy rating would be rescinded).  As explained in greater detail above, with each muscle group injury considered to be moderate, each corresponds to a 10 percent disability rating, which would not combine to a rating in excess of 20 percent. 

The Veteran's left arm (non-dominant) residuals of gunshot wound, muscle group VII or VIII injury is not found to correspond to a "moderately severe" muscle injury as laid out in the rating schedule.  The award of a higher disability rating for the muscle injuries is therefore not warranted at this time.  In reaching the above decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Other than the muscle and neurological disabilities, the Veteran's residuals include non-tender scars.  The evidence does not demonstrate that the Veteran's residual scars from his left arm gunshot wound are either unstable or painful, or otherwise meeting the requirements for a separate compensable evaluation.

The Board has further considered the applicability of the benefit-of-the-doubt doctrine, but finds it inapplicable here, as the preponderance of the competent and credible evidence weighs against assignment of a separate or higher initial award for the Veteran's service connected left shoulder gunshot wound residuals, muscle group VIII injury with non-tender scars.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board is cognizant of the ruling of the Court that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due either solely or in part to the disability for which an increased rating is sought. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected left arm gunshot wound residuals, either alone or in combination with one or more of his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  While the Veteran has stated that he retired from his job with the post office, he stated the reason for such retirement was because he was unable to walk due to lower extremity peripheral neuropathy, and did not indicate that his left arm disability contributed to his retirement.  Accordingly, the Board concludes that a claim for a TDIU has not been raised in connection with the Veteran's claim for a higher initial disability rating for service-connected left shoulder gunshot wound residuals, muscle group VIII injury with non-tender scars. 


IV.  Entitlement to Service Connection for Residuals of Shrapnel Wound, 
Right Hand, with Retained Shrapnel and Scarring

The Veteran claims entitlement to service connection for disability affecting the use of his right hand and fingers.  The Veteran asserts that he suffers from weakness, numbness, and loss of sensation in the first two fingers of his right hand as a result of a shrapnel wound he incurred during service.  

The Veteran's September 1968 Separation Report of Medical History includes a notation by the physician that the Veteran incurred a shrapnel wound to the right hand in 1967, which was noted to bother him during weather changes.  This meets the criterion of an in-service injury.

Imaging tests were performed in October 2009 due to the Veteran's complaints of weakness and a history of shrapnel injury.  Two radiopaque foreign bodies were noted within the thenar region of soft tissues.  A hand x-ray performed by VA in 2010 revealed two metallic foreign bodies in the soft tissues anteriorly near the second and third metacarpal.  The Veteran has consistently reported some subjective decreased strength of his right hand second and third fingers.  Finally, a VA scars examination in September 2014 documented scars of the right palm, ulnar aspect of the right hand, and ulnar aspect of the right upper extremity.  The examiner provided an opinion that the scars were related to the Veteran's injuries in service.  While the evidence indicates that the Veteran may suffer from additional neurological disability affecting the right upper extremity which VA examiners have not linked to his in-service injury, there is sufficient evidence that the Veteran has some residual disabilities from his in-service injury to which service connection may attach.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current disabilities of residuals of shrapnel wounds to the right hand, including retained shrapnel and scars, which are etiologically related to his in-service injury.  Therefore, service connection is warranted for them on a direct basis. 


ORDER

A disability rating in excess of 10 percent for left arm gunshot wound residuals, muscle group VIII injury with non-tender scars is denied.

Service connection for right hand shrapnel wound residuals, including retained shrapnel and scars, is granted.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


